Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Responsive to communications and claim set of 7/5/2022

Claims cancelled	7,17,22
 
Claims pending	1-6,8-16,18-21,23
Claims withdrawn	20,21,23 
Claims currently under consideration	1-6,8-16,18,19 


Priority
This application was filed 02/07/2020 and has PRO 62/831,561 filed 04/09/2019.

Withdrawn Objection(s) and/or Rejection(s)
The following rejection(s) are hereby withdrawn in view of applicant's amendments:
claims 1,2,4-6,8-16,18,19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

New Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,4-6,8 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103 as obvious over the STN chemical structure registry database as of 12MAY2000 at least (referred to hereafter as STN registry).
As shown in the print-out from STN registry included with this action, mouse cells include genomic DNA comprising residue nos.100 to 142 and 204 to 246 of sequences 264440-96-2 and 257494-54-5 respectively that meet all the structural limitations of SEQ ID 81.  264440-96-2 includes an AvaII restriction site at position 35 and TsoI site at 335; whereas 257494-54-5 has an XmnI site at 36 and a BstXI site at 373. STN registry however does not explicitly teach the product-by-process limitation that the sequences are derived from Venezuela Equine Encephalitis virus, Semliki Forest virus or Sindbis virus.  As such, STN registry either anticipates or renders obvious the claimed polynucleotides comprising SEQ ID 81 set forth in claims 1,4,5,6 and reads on claim 8 inherently.  See MPEP § 2113, “‘[E]ven though product-by-process claims are limited by and defined by a process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  Here, Applicants’ claims are drawn to polynucleotide sequences (i.e., product(s)), but are defined by method steps that generate the sequences and, as a result, represent product-by-process claims.  The process limitations do not appear to provide any patentable weight to the claimed invention in accordance with MPEP § 2113 since one of ordinary skill would expect the product to be the same no matter how it was derived.

New Claim Rejection(s)  – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,4-6,8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product(s) without significantly more. The claim(s) recite(s) a composition comprising nucleic acid sequences with no differences from genomic DNA present in mice as evidenced by the STN registry database as of 12MAY2000 at least and detailed in the 35 USC 102/203 rejection above.  This judicial exception is not integrated into a practical application because the natural sequences do not differ from that recited in the offending claims; nor do the claims include any additional elements whatsoever.

New Claim Rejection(s)  – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9,10-13,15,16,19  and 1,4-6,8  are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephanopoulos et al (WO 2007/079428 IDS entry 1/11/2021) in view of STN registry as of 12MAY2000 as evidenced by Frolov et al (1999 J. Virology 73:3854-65).
Stephanopoulos et al teach throughout the document and especially the title and abstract a transgene to screen a promoter library for transcription activity. More particularly, in figures 1-2, paragraph 009-0043 and pp 15-16,21-25 Stephanopoulos et al suggests vectors (e.g. plasmid or viral expression cassettes) with restriction sites and host cells therefor, the library having various promoter activities when operably linked to a detectable reporter or antibody light and/or heavy chain and further that such library may be derived from genomic fragments from a variety of organisms including bacteria, Sindbis alphaviruses, etc. Evidence provided by Frolov paper on the first page of the paper indicates such alphaviruses inherently have RNA replicons with internal promoters for subgenomic RNA. The foregoing reads on claims 9,10,11,12,13,15,16,19 and further on claims 4,5,6,8. 
Stephanopoulos et al do not expressly teach nucleic acids of SEQ ID 81 as set forth in claim 1.
STN registry is relied upon as above regarding SEQ ID 81 of claim 1.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to have generated a promoter library as in Stephanopoulos et al including mouse genomic fragments such as disclosed in STN registry.
One of ordinary skill in the art would have been motivated to have generated a promoter library as in Stephanopoulos et al including mouse genomic fragments such as disclosed in STN registry since Stephanopoulos et al in fact suggest doing just this in paragraph 0044.  
One of ordinary skill in the art would have had a reasonable expectation of success in digesting mouse genomic DNA to generate candidate promoters for insertion into vectors because generating such libraries represents a robust technique well appreciated and utilized in the art for decades.–

Claims 9,10-13,15,16,19 and 1,4-6,8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stephanopoulos et al (WO 2007/079428 IDS entry 1/11/2021) in view of STN registry as of 12MAY2000 and further in view of Wigler et al (US 6303313).
Stephanopoulos et al in view of STN registry is relied upon as above as well as concerning subgenomic promoter polynucleotide comprising SEQ ID 81 of claim 14 lines 2-3,5-6.
Stephanopoulos et al in view of STN registry do not explicitly teach a first engineered nucleic acid encoding an antibody heavy chain and a second engineered nucleic acid encoding an antibody light chain of claim 14.
Wigler et al teach throughout the document and especially from column 9 line 47 to column 10, a first engineered nucleic acid encoding an antibody heavy chain and a second engineered nucleic acid encoding an antibody light chain of claim 14.
It would have been prima facie obvious for one of ordinary skill in the art, at the time the claimed invention was made to have co-expressed antibody heavy chain and antibody light chains as suggested by Wigler with mouse promoters of SEQ ID 81 screened for suitability therefor in the manner of Stephanopoulos.
One of ordinary skill in the art would have been motivated to have co-expressed antibody heavy chain and antibody light chains as suggested by Wigler with mouse promoters of SEQ ID 81 screened for suitability therefor in the manner of Stephanopoulos for the advantage of not needing to immunize and the benefit of developing a wider range of antibodies, both as noted by Wigler et al in column 1 lines  55-59. 
One of ordinary skill in the art would have had a reasonable expectation of success in utilizing suitable mouse promoters identified in the manner of Stephanopoulos for expression of antibody heavy and light chains since Wigler indeed employs mice as a model system.

Claim Objection
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Allowable Subject Matter
Claim 3 remains allowed.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Applicant's amendment (altering the scope of claim 1) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675